                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RICHARD JACK HARDY,                                    CASE NO. C20-5898-JCC
10                             Petitioner,                  ORDER
11          v.

12   RON HAYNES,

13                             Respondent.
14

15          This matter comes before the Court on the Report and Recommendation (R&R) of the
16   Honorable J. Richard Creatura, United States Magistrate Judge (Dkt. No. 9).
17          In December 2020, Magistrate Judge J. Richard Creatura recommended the Court deny
18   Petitioner Richard Jack Hardy’s 28 U.S.C. § 2254 petition for failure to state a claim upon which
19   relief may be granted. (Id.) Mr. Hardy did not file objections, and the Court adopted the R&R,
20   denied the habeas petition, and entered judgment. (Dkt. Nos. 10, 11.) Following the Court’s entry
21   of judgment, Mr. Hardy asked for additional time to file objections because pandemic-related
22   lockdowns at Stafford Creek Corrections Center made it difficult, if not impossible, for him to
23   access his legal materials. (Dkt. No. 12.) The Court construed Mr. Hardy’s request as a motion
24   for relief from judgment under Federal Rule of Civil Procedure 60(b), granted the motion in part,
25   vacated the prior order and judgment deying the petition, and gave Mr. Hardy until May 28,
26   2021 to file objections to the R&R. (Dkt. No. 13.) The Court also indicated that Mr. Hardy could


     ORDER
     C20-5898-JCC
     PAGE - 1
 1   file another motion for extension of time if the Stafford Creek Law Library did not open by April

 2   30, 2021. (Id.) To date, Mr. Hardy has not filed objections to the R&R or a motion for a further

 3   extension of time.

 4          Having thoroughly considered the R&R and the relevant record, and having received no

 5   objections, the Court ORDERS that:

 6          1. The R&R (Dkt. No. 9) is ADOPTED.

 7          2. Petitioner’s federal habeas petition is DENIED.

 8          3. A certificate of appealability is DENIED in this case.

 9          4. The Clerk is respectfully DIRECTED to provide a copy of this order to Petitioner, all

10              counsel of record, and the Honorable J. Richard Creatura.

11          DATED this 21st day of June 2021.




                                                         A
12

13

14
                                                         John C. Coughenour
15                                                       UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-5898-JCC
     PAGE - 2
